At the regular session of the Thirty-Second Legislature of Texas, which convened on January 10, 1911, an act was passed, creating two additional Courts of Civil Appeals in the state of Texas, and redistricting the state into eight supreme judicial districts. Gen. Laws of Tex. of 1911, p. 269. By that act, several counties then forming a part of the Fourth supreme judicial district, among the number the county of El Paso, were made a part of the Eighth supreme judicial district. That act went into effect 90 days from the adjournment of the Legislature, which adjournment took place on March 11, 1911. The appeal in this case was perfected by the filing of the appeal bond on June 17, 1911, at a time when the act aforementioned had gone into effect, and this court had no further jurisdiction of appeals perfected from El Paso county.
No provision is made in the act of the Legislature as to jurisdiction in causes that had been tried in the counties then in the old districts, in which appeals should be perfected after the act went into effect; but it seems clear to the minds of this court that an appeal perfected after the law had gone into effect must be heard and determined in the district to which the county of the venue is attached. Had the power been given this court by the statute, the cause would be transferred to the court at El Paso; but, in the absence of that authority, the appeal will be dismissed, and appellant will be left in a position to ask leave to file his record in the proper court, upon a reasonable showing as to his failure to file the transcript within the prescribed time.
The appeal is dismissed.